Citation Nr: 1520892	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for bursitis with mild impingement, right shoulder.

3.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome, right wrist.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This rating decision increased the disability evaluation for chronic lumbar strain to 10 percent, effective November 24, 2009; continued the 10 percent rating for bursitis with mild impingement, right shoulder; continued the noncompensable rating for carpal tunnel syndrome, right wrist; and denied service connection for tinnitus.  Jurisdiction over this case was subsequently transferred to the RO in Des Moines, Iowa.

In a rating decision in December 2012, the RO increased the evaluation of carpal tunnel syndrome, right wrist, to 10 percent effective November 24, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran's January 2013 substantive appeal specifically limited his appeal to the issues listed on the title page.

In March 2015, the Veteran testified before the undersigned during a videoconference hearing; a transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).  At the hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence, and the record was held open for this period.  See 38C.F.R. § 20.709 (2013).  The Veteran submitted records relating to the issues remanded to the Agency of Original Jurisdiction (AOJ) as outlined below.  Therefore, these records should be reviewed by the AOJ on remand.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for tinnitus is decided below.  All other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is competent to report having experienced tinnitus since service, and his statements are found to be credible.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In this case, the Veteran essentially contends that his tinnitus disability had its onset in service.  He asserts that his in-service acoustic trauma included serving over 14 years on a ship which was always extremely loud with aircraft, generators, engines, air ventilation systems, bells and alarms. 

The Veteran was afforded a VA examination in May 2010 in which the examiner noted that he had normal hearing at time of entrance to and separation from active military service.  The examiner opined that the Veteran's current hearing loss was less likely than not related to noise exposure during active military service.  The examiner stated that the Veteran reported constant tinnitus that began approximately 10 years prior, and the most common etiology for tinnitus was hearing loss.  The examiner opined that the current tinnitus was less likely than not related to noise exposure during active military service and was more likely than not related to the Veteran's hearing loss. 

The Veteran was afforded a VA examination in September 2012 in which the examiner stated that he had current hearing loss, which was not service-connected.  The examiner stated that tinnitus was highly correlated with hearing loss; therefore, it was at least as likely as not that tinnitus was related to hearing loss.

The Veteran testified before the undersigned that he first noticed tinnitus in the form of a "whooshing" sound that would come and go in 1989, about midway through his service.  He testified that the tinnitus got worse/stronger over time.  The Veteran noted that when he told a VA examiner that he noticed tinnitus 10 years prior to the examination, he was not permitted to elaborate that he meant that he had noticed a different sound and it just had gotten worse 10 years prior.  The Veteran stated that he experienced tinnitus in service and experienced it ever since then.

The first element of service connection is medical evidence of a current disability.  The evidence of record includes diagnoses of tinnitus; as such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's military occupational specialty is consistent with military noise exposure.  Thus, the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of "whooshing" in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the aforementioned VA examinations, the examiners found that the Veteran's tinnitus was related to his hearing loss, which was found not to be related to service.  Crucially, these opinions do not reflect that all of the Veteran's lay statements were considered, including his 2015 hearing testimony.  As discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2104).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran testified before the undersigned that he has pains all the time in his back; tingling; numbness; cannot sit at times; has shooting pains that go down through his back; and when he drives, walks, or climbs stairs, has pains down through his legs.  The Veteran also testified that his right shoulder was getting worse and reported symptoms to include grinding, clicking, numbness, limited reaching ability, and a feeling like it was trying to lock up.  The Veteran also reported right wrist symptoms to include pain, loss of grip strength, tingling in the fingertips, and his hands would fall asleep while riding a bicycle and in the middle of the night.

The Veteran was last afforded a VA examination in December 2012.  Given the description of a worsening of symptoms, the Board finds that updated VA examinations are necessary to determine the current severity of the chronic lumbar strain; bursitis with mild impingement, right shoulder; and carpal tunnel syndrome, right wrist as detailed below.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA or private medical records pertaining to treatment or examination of the Veteran's chronic lumbar strain; bursitis with mild impingement, right shoulder; and carpal tunnel syndrome, right wrist during the period of this claim.

2.  Thereafter, the Veteran should be afforded VA examination to determine the current severity of his service-connected chronic lumbar strain, to include whether there are any associated neurological manifestations.  Access to the electronic claims file and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected lumbar strain and fully describe the extent and severity of those symptoms.  

The examiner must determine whether the Veteran has radiculopathy of the lower extremities, and any other possible neurological symptoms to include numbness, weakness, and paresthesias, due to his service-connected lumbar strain. 

With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis." 

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits. 

The examiner should also comment on whether the Veteran has experienced any incapacitating episodes within the previous 12 months.

The supporting rationale for all opinions expressed must be provided.

3.  After the development in paragraph one above is completed, to the extent possible, the Veteran should be afforded a VA examination to determine the current severity of his service-connected bursitis with mild impingement, right shoulder, to include whether there are any associated neurological manifestations.  Access to the electronic claims file and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, including range of motion studies in degrees using a goniometer, and the examiner should review the results of any testing and include them in the report.
 
In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific degrees at which pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

4.  After the development in paragraph one above is completed, to the extent possible, the Veteran should be afforded a VA examination to determine the current severity of his service-connected right wrist carpal tunnel syndrome.  Access to the electronic claims file and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner is asked to state whether the Veteran's service-connected right wrist carpal tunnel syndrome is manifested by moderate incomplete paralysis of the median nerve or severe incomplete paralysis of the median nerve.  The examiner also is asked to state whether the Veteran's service-connected right wrist carpal tunnel syndrome is manifested by complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of wrist weakened, or pain with trophic disturbances. 

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims.  If any benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


